Exhibit 10.2

 

RESTATED ISIS PHARMACEUTICALS, INC.
10B5-1 TRADING PLAN

 

This 10b5-1 Trading Plan, (the “Trading Plan”), between ISIS PHARMACEUTICALS,
INC. (“Isis”) and HORWITZ & ASSOCIATES, INC (“Broker”), is entered into
effective September 30, 2005 (the “Effective Date”).  Capitalized terms not
otherwise defined herein will have the meanings given to them in Exhibit A
attached hereto.

 

Recitals.

 

(a)                                  This Trading Plan is entered into between
Isis and Broker for the purpose of establishing a trading plan that complies
with the requirements of Rule 10b5-1(c) under the Exchange Act.

 

(b)                                  The purpose of this Trading Plan is to
provide a mechanism by which eligible Sellers can orderly dispose of a portion
of each Seller’s holdings of Stock, including Stock that such Seller has the
right to acquire under the Options.

 

(c)                                  Isis and Broker hereby agree as follows:

 

Appointment.  Isis hereby appoints and authorizes Broker to sell shares of Stock
pursuant to the terms and conditions set forth below and in the applicable
Sellers Plan.  Subject to the terms and conditions set forth below, Broker
hereby accepts such appointment.

 

Sellers Plans.  Each Seller may establish up to three individual Sellers Plans
with Broker in any Sales Period.  In connection with such Sellers Plans, each
Seller will establish an account at Broker in the name of and for the benefit of
Seller (the “Plan Account”).  Sales under each Sellers Plan cannot begin until
the Broker receives (i) the Plan Shares, to the extent such Plan Shares are
currently owned by Seller, (ii) a properly executed Seller Representation Letter
and (iii) a properly completed and executed Sellers Plan, including an
acknowledgment by Isis.

 

Obligations of Broker.  With respect to each Sellers Plan, Broker will have the
following obligations:

 

(a)                                  Broker will sell the Plans Shares for the
account of each Seller according to the terms of the Seller’s Sellers Plan.

 

(b)                                  Broker will not sell any Stock when broker
is in possession of any material nonpublic information concerning Isis or its
securities.

 

(c)                                  Once a Sellers Plan becomes effective,
Broker will not allow Seller to exercise, any influence over how, when or
whether to effect sales of Stock pursuant to the Sellers Plan.

 

1

--------------------------------------------------------------------------------


 

(d)                                  Broker will withdraw Stock from Seller’s
Plan Account in order to effect sales of Stock under Seller’s Sellers Plan. 
Broker will exercise Options to effect such sales according to the Seller’s
Option Priority Guidelines.

 

(e)                                  Broker will deliver the proceeds from each
sale of unrestricted Stock effected under a Sellers Plan to Seller’s Account on
a normal three-day settlement basis less any commission, commission equivalent,
mark-up or differential and other expenses of sale to be paid to Broker.  With
respect to each sale of restricted Stock, Broker will deliver the net proceeds
from such sales as soon as reasonably practicable.

 

(f)                                    Broker will, in connection with the
exercise of Options, remit to Isis the exercise price thereof along with such
amounts as may be necessary to satisfy withholding obligations. These amounts
will be deducted from the proceeds of the sale of the Stock.

 

(g)                                 To the extent that any Stock remains in the
Plan Account upon termination of the Sellers Plan, Broker agrees to return such
Stock promptly to the Seller.

 

(h)                                 Broker agrees to conduct all sales pursuant
to each Sales Plan in accordance with the manner of sale requirement of Rule 144
of the Securities Act and in no event will Broker effect any sale if such sale
would exceed the then-applicable amount limitation under Rule 144 or will
violate the “short-swing profit” provisions of Section 16 of the Exchange Act. 
Broker will file Forms 144 on behalf of Seller as required by applicable law.

 

(i)                                    Promptly after each Sale, Broker will
advise Seller in writing as to the number of shares of Stock sold, the date of
each sale and the sales price.

 

(j)                                    Broker will suspend or terminate a
Sellers Plan and cancel any pending sale upon notice from Isis of a Suspension
Event (such notice to specify termination or suspension of the Sellers Plan). 
In the event of a suspension, Broker will cancel any open orders for sales of
Plan Shares and will cease placing orders for Sales of Plan Shares under the
Sellers Plan until Broker receives written notice from Isis stating that the
relevant Suspension Event is no longer in effect.  Upon Broker’s receipt of
notice from Isis, Broker may resume placing orders for sales of the Plan Shares
in accordance with the terms and conditions of this Trading Plan and the
applicable Sellers Plan; provided, however, that Broker will not reinstate any
orders cancelled due to a suspension and will not place any orders that would
have been placed during the suspension.

 

(k)                                Broker will not sell more than an aggregate
of 30,000 shares on any single Trading Day for any individual Seller under all
the Sellers Plans established by such Seller.  Notwithstanding the foregoing,
Broker may sell more than this specified limit if (i) such sale is reasonably
necessary to facilitate the exercise of Options that will expire within three
Trading Days of such sale and (ii) the Company’s Chief Financial Officer has
authorized such a trade according to the notice provisions below.

 

(l)                                    Unless a Seller’s Sellers Plan explicitly
instructs Broker to do otherwise, if Broker exercises an option because such
Option was about to expire, Broker must sell the shares of Stock issued upon the
exercise of such Option within 5 Trading Days of exercise at the then

 

2

--------------------------------------------------------------------------------


 

prevailing market price for the Stock, regardless of the Minimum Sales Prices
set forth in the applicable Sellers Plan.

 

Termination; Amendment.

 

(a)                                  Trading Plan.  This Trading Plan may be
Terminated by Isis at any time upon written notice to Broker.  The parties
hereto may amend this Trading Plan in writing by mutual written agreement.

 

(b)                                  Voluntary Termination of Sellers Plan. 
Seller may terminate a Sellers Plan only during the last five Trading Days of a
Sales Period by providing Broker and Isis advance written notice.  The
terminations will become effective on September 30 of the Sales Period in which
proper termination notice was given.

 

(c)                                  Automatic Termination of Sellers Plan.  An
applicable Sellers Plan will automatically terminate on any of the following
dates:  (i) the date Broker is required to terminate the Sellers Plan under
Section 4(j) of this Trading Plan, (ii) the 90th day following the date Broker
receives notice of the death of the Seller or of Seller’s termination from Isis,
(iii) the date Isis or any other entity publicly announces a tender or exchange
offer with respect to the Stock or a merger or acquisition of Isis, or (iv) the
date Broker receives notice of the commencement or impending commencement of any
proceeding relating to or triggered by Seller’s bankruptcy or insolvency.

 

(d)                                  Termination For Breach.  Isis may terminate
a Sellers Plan immediately upon the breach of a representation or covenant
contained in the applicable Seller’s Seller Representation Letter.

 

(e)                                  No Amendment of Sellers Plan.  Seller may
not amend a Sellers Plan.

 

General.

 

(f)                                    The prices and share amounts set forth in
this Trading Plan and in each Sellers Plan will be automatically adjusted on a
proportionate basis to take into account any stock split, stock dividend or any
change in the capitalization similarly affecting the Stock of the Isis that
occurs during the Sales Period.

 

(g)                                 This Trading Plan, including exhibits,
constitutes the entire agreement between the parties with respect to this
Trading Plan and supercedes any prior agreements or understandings between the
parties with regard to the Trading Plan.

 

(h)                                 Any notice required to be given under this
Trading Plan or a Sellers Plan will be addressed to the relevant party at the
address set forth below.

 

To Broker:

 

Horwitz & Associates, Inc

 

 

2511 Garden Road, Suite C-225

 

 

Monterey, CA 93940

 

 

Attn: Peter Albano

 

 

Fax: (831) 648-1951

 

3

--------------------------------------------------------------------------------


 

 

 

Phone: (866) 648-8010

 

 

 

 

w/copy to:

 

 

 

Horwitz & Associates, Inc

 

 

630 Dundee Road

 

 

Northbrook, IL 60062

 

 

Attn: Executive office

 

 

 

 

 

 

To Isis:

 

Isis Pharmaceuticals, Inc.

 

 

1896 Rutherford Road

 

 

Carlsbad, CA 92008

 

 

Attn: Executive Vice President

 

 

Fax:     760-268-4922

 

 

Phone: 760-603-2460

 

 

 

with copies to:

 

Linda Powell

 

 

Fax:     760-918-3593

 

 

 

To Seller:

 

The contact information specified in the

 

 

applicable Seller Representation Letter.

 

Notice will be deemed sufficiently given for all purposes upon the earlier of:
 (a) the date of actual receipt; (b) if mailed, three (3) calendar days after
the date of postmark; (c) if delivered by overnight courier, the next business
day such overnight courier regularly makes deliveries; or (d) if sent by
facsimile, when the sender’s facsimile system generates a message confirming
successful transmission of the total number of pages of the notice unless,
within one business day after the transmission, the recipient informs the sender
that the recipient has not received the entire notice.

 

(i)                                    This Trading Plan may be signed in
counterparts, each of which will be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(j)                                    If any provision of this Trading Plan is
or becomes inconsistent with any applicable present or future law, rule or
regulation, that provision will be deemed modified or, if necessary, rescinded
in order to comply with the relevant law, rule or regulation.  All other
provisions of this Trading Plan will continue and remain in full force and
effect.

 

(k)                                This Trading Plan and any Sellers Plan is not
an employment contract and nothing in such plans will create in any way
whatsoever any obligation on a Seller’s part to continue in the employ of Isis,
or of Isis to continue Seller’s employment with Isis.

 

(l)                                    In the event of any conflict between the
provisions of a Sellers Plan and those of this Trading Plan, the provisions of
this Trading Plan will control.

 

4

--------------------------------------------------------------------------------


 

(m)                              The parties’ rights and obligations under this
Trading Plan will bind and inure to the benefit of their respective successors,
heirs, executors, and administrators and permitted assigns.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have entered into this Trading Plan as of
the date first written above.

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

/s/ B. Lynne Parshall

 

B. Lynne Parshall

 

Executive Vice President

 

 

 

HORWITZ & ASSOCIATES, INC

 

 

 

/s/ Gerald A. Horwitz

 

Gerald A. Horwitz

 

Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITIONS

 

“Daily Sales Amount” has the meaning set forth in the applicable Sellers Plan.

 

“Effective Date” means, with respect to a Sellers Plan, the date the Seller
Representation Letter was executed by Seller and accepted by Broker.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Options” means the outstanding stock options issued by Isis listed in the
applicable Sellers Plan.

 

“Option Priority Guidelines” has the meaning set forth in the applicable Sellers
Plan.

 

“Minimum Sales Price” has the meaning set forth in the applicable Sellers Plan.

 

“Plan Shares” means (i) the Stock and (ii) the Stock issuable upon exercise of
the Options, to be sold pursuant to the Sellers Plan.

 

“Rule 144” means Rule 144 under the Securities Act.

 

“Sales Period”  The first Sales Period will begin on the effective date of this
Trading Plan and will end on September 30, 2002.  Thereafter, Sales Periods will
begin every year on October 1 (beginning with October 1, 2002) and will end on
September 30 of the following year until this Trading Plan or the applicable
Sellers Plan is terminated.

 

“Sellers Plan” means a Sellers Plan in the form attached hereto as Exhibit B
entered into between Broker and a Seller.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Representation Letter” is the seller representation letter, a form of
which is attached hereto as Exhibit C.

 

“Seller” means Isis’ executive officers, members of its Board of Directors and
other individuals specified by Isis who participate in the Trading Plan and who
have agreed to only sell Stock under the Trading Plan.

 

“Stock” means the common stock, $0.001 par value per share, of Isis.

 

“Suspension Event” means a legal, contractual or regulatory restriction that is
applicable to Seller or Seller’s affiliates that does not permit the execution
of sales made under a Sellers Plan (other than any such restriction relating to
Seller’s possession or alleged possession of material nonpublic information
about Isis or its securities subsequent to the execution of the Sellers Plan),
including, without limitation, (i) any restriction related to a merger or
acquisition, (ii) a stock

 

1

--------------------------------------------------------------------------------


 

offering requiring an affiliate lock-up, that would prohibit any sale pursuant
to the Trading Plan, or (iii) a potential violation of Section 16 of the
Exchange Act.

 

“Trading Day” means any day during the Sales Period that (i) the Nasdaq Stock
Market is open for business and the Stock trades regularly on such day and
(ii) Isis is open for business as a corporation.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLERS PLAN

 

Effective Date: 

 

Seller’s Name: 

 

Seller’s Account Number:

 

Commissions:

 

Plan Shares:

 

                  shares of Stock owned by Seller; and

 

                  shares of Stock issuable upon the exercise of the Options
listed on the last page of this Sellers Plan.

 

Option Priority Guidelines:

 

(Please Check Only One of The Following)

 

o                                    Exercise first those Options with the
earliest expiration date; or

 

o                                    Exercise first those Options with the
lowest exercise price.

 

(Please Check Only One of The Following)

 

o                                    To complete sales under this Sellers Plan,
Broker will sell the Plan Shares owned by Seller first, before exercising any
Options (except if such Options are about to expire); or

 

o                                    To complete sales under this Sellers Plan,
Broker will sell the shares issuable upon exercise of the Options first, before
selling the Plan Shares owned by Seller.

 

No Expiration of In-the-Money Options:

 

In the event that unexercised Options are about to expire, Broker will exercise
such Options at its discretion during the last:

 

(Please Check Only One of The Following)

 

o                                    5 Trading Days prior to the expiration date
of the Options

 

o                                    30 Trading Days prior to the expiration
date of the Options

 

o                                    60 Trading Days prior to the expiration
date of the Options

 

o                                                    Trading Days prior to the
expiration date of the Options

 

Broker will in no event exercise any Option if at the time of exercise the
exercise price of the Option is equal to or higher than then current market
price of the Stock.

 

1

--------------------------------------------------------------------------------


 

Instructions:

 

During the Sales Period, Broker will sell the Daily Sales Amount, if any, for
the account of Seller on each Trading Day under ordinary principles of best
execution at the then-prevailing market price; provided that Broker will not
sell any shares of Stock under a Sellers Plan at a price of less than the
Minimum Sales Price.

 

If, consistent with ordinary principles of best execution, Broker cannot sell
the Daily Sales Amount on any Trading Day, then the amount of such shortfall may
be sold as soon as practicable on the immediately succeeding Trading Day and on
each subsequent Trading Day as is necessary to sell such shortfall consistent
with the ordinary principals of best execution.  If any shortfall exists after
the close of trading on the last Trading Day prior to the termination of this
Trading Plan or the applicable Sellers Plan, Broker’s obligation and
authorization to sell such shares will terminate.

 

Minimum Sales Price:

 

o                                    $          per share (before deducting any
commission, commission equivalent, mark-up or differential and other expenses of
sale); or

 

o                                    The greater of (i) the 20-day trailing
average closing sale price of the Stock, as reported by Bloomberg (or, if such
trailing average price is not reported by Bloomberg, the 20-day trailing average
closing sale price as calculated by Broker, whose calculation shall be final and
binding absent gross error), or (ii) $           per share (before deducting any
commission, commission equivalent, mark-up or differential and other expenses of
sale); or

 

o                                    For each number of shares listed on the
table below, the Minimum Sales Price will be the price opposite such number of
shares.

 

Number of Shares

 

Minimum Sales Price

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Daily Sales Amount   (please check only one of the following):

 

o                                    Broker will set the Daily Sales Amount in
its sole discretion; or

 

o                                                     shares of Stock; or

 

o                                    an amount of Stock resulting in aggregate
proceeds (after deducting any commission, commission equivalent, mark-up or
differential, other expenses of sale, exercise prices (if any), withholding
taxes and other expenses of exercise) of $         ; or

 

o                                                     shares of Stock, except if
          or more shares of Stock have been sold under this Sellers Plan within
the           days preceding the current Trading Day, then the Daily Sales
Amount will be zero shares.

 

Reload Feature

 

o                                    On the first day of each Sales Period,
unless this Sellers Plan is otherwise terminated, new shares of stock will be
added as Plan Shares to this Sellers Plan equal to the greater of (i) the number
of Plan Shares in the preceding Sales Period minus any shares not sold pursuant
to the Sellers Plan during the preceding Sales Period or (ii) the number of
shares of Stock subject to stock options held by Seller that will expire during
the then current Sales Period.  If necessary to reload the Plan Shares (as
described above), the Options will be updated to add the earliest to expire
stock options of the Seller until the Plan Shares have been reloaded.
Notwithstanding the foregoing, Options will not be added to this Sellers Plan
that will not vest within the then current Sales Period.

 

ESPP Shares

 

o                                    If Seller purchases shares through the Isis
Employee Stock Purchase Plan at any time during the Sales Period, the newly
purchased shares will automatically become part of this Sellers Plan as Plan
Shares and Broker will sell such shares according to the following instructions:

 

3

--------------------------------------------------------------------------------


 

Other Instructions:

 

4

--------------------------------------------------------------------------------


 

Options:

 

Option Number

 

Number of Shares

 

Exercise Price

 

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

SELLER REPRESENTATION LETTER

Seller Representation and Covenant Letter

 

Date:                   

 

Horwitz & Associates, Inc.

2511 Garden Road, Suite C-225

Monterey, CA 93940

Attn: Peter Albano

 

Dear Peter:

 

In consideration of your accepting orders to sell the Stock of Isis
Pharmaceuticals, Inc. (“Isis”) under the Isis Pharmaceuticals 10b5-1 Trading
Plan (the “Trading Plan”) and the Sellers Plan (as defined below), the Seller
makes the representations and agrees to the covenants set forth below.

 

All capitalized terms that are not otherwise defined herein shall have the
meanings ascribed to them in the Trading Plan.  The terms of the Trading Plan
are incorporated herein by reference.  In the event of any conflict between the
provisions of this letter and the Trading Plan, the provisions of the Trading
Plan will control.

 

Seller hereby appoints and authorizes Broker to sell shares of Stock pursuant to
the terms and conditions of the Trading Plan and the Sellers Plan attached
hereto and incorporated herein by reference as Exhibit I (the “Sellers Plan”). 
Broker hereby accepts such appointment.

 

Seller Representations.

 

1.                                      Sales of Stock under the Sellers Plan
have been approved by an authorized representative of Isis.

 

2.                                      As of the date hereof, Seller is not
aware of any material nonpublic information concerning Isis or its securities.
Seller is entering into the Sellers Plan in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws.

 

3.                                      The Stock to be sold under the Sellers
Plan is owned free and clear by Seller (subject, in the case of shares
underlying Options, only to the compliance by Seller with the exercise
provisions of such options) and is not subject to any agreement granting any
pledge, lien, mortgage, hypothecation, security interest, charge, option or
encumbrance or any other limitation on disposition, other than those which may
have been entered into between Seller and Broker or imposed by Rules 144 or 145
under the Securities Act.

 

4.                                      Seller has had an opportunity to discuss
the Sellers Plan with his or her own advisors as to the legal, tax, business,
financial and related aspects of the Sellers Plan and has determined that the
Sellers Plan meets the affirmative defense criteria set forth in Rule 10b5-1(c).

 

1

--------------------------------------------------------------------------------


 

Seller has not relied upon Broker or Isis (or any person affiliated with Broker
or Isis) in connection with, Seller’s adoption and implementation of the Sellers
Plan.

 

5.                                      Seller acknowledges and agrees that,
once the Sellers Plan becomes effective, Seller does not have, and shall not
attempt to exercise, any influence over how, when or whether to effect sales of
Stock pursuant to the Sellers Plan.

 

Seller Covenants.

 

1.                                      While the Sellers Plan is in effect,
Seller agrees not to (i) buy or sell any securities of Isis outside of the
transactions contemplated by the Trading Plan and purchases pursuant to Isis’
Employee Stock Purchase Plan, (ii) enter into or alter any corresponding or
hedging transaction or position with respect to the Stock covered by the Sellers
Plan (including, without limitation, with respect to any securities convertible
or exchangeable into the Stock), and (iii) alter or deviate from the terms of
the Sellers Plan.

 

2.                                      Seller agrees to deliver to Broker the
Plan Shares pursuant to the Sellers Plan to be placed into Seller’s Plan Account
prior to the commencement of sales under the Sellers Plan.

 

3.                                      Seller agrees to make appropriate
arrangements with Isis and its transfer agent and stock plan administrator to
permit Broker to furnish notice to Isis of the exercise of the Options and to
have underlying shares delivered to Broker as necessary to effect sales under
the Sellers Plan. Seller hereby authorizes Broker to serve as Seller’s agent and
attorney-in-fact and, in accordance with the terms of the Sellers Plan, to
exercise the Options. Seller agrees to complete, execute and deliver to Broker
cashless exercise forms, in sufficient form to allow for the exercise of Options
pursuant to the Sellers Plan at such times and in such numbers as Broker may
reasonably request.

 

4.                                      Seller will not, directly or indirectly,
communicate any information relating to the Stock or Isis to any employee of
Broker or its affiliates who is involved, directly or indirectly, in executing
the Sellers Plan at any time while the Sellers Plan is in effect.

 

5.                                      Seller agrees to notify Broker’s
compliance office by telephone or facsimile as soon as practicable if Seller
becomes aware of the occurrence of any Suspension Event. Such notice will
indicate the anticipated duration of the restriction, but will not include any
other information about the nature of the restriction or its applicability to
Seller and will not in any way communicate any material nonpublic information
about Isis or its securities to Broker.

 

6.                                      Seller understands and agrees that so
long as it is an “affiliate” of Isis for purposes of Rule 144 under the
Securities Act, all sales under the Plan will be in accordance with Rule 144. 
Seller agrees not to take any action that would cause Seller to aggregate sales
under the Sellers Plan with sales of other securities of the issuer pursuant to
Rule 144, and not to take any action that would cause the sales under the Plan
not to comply with Rule 144.

 

7.                                      Seller agrees to complete, execute and
deliver to Broker Forms 144 for the sales to be effected under the Sellers Plan
at such times and in such numbers as Broker reasonably requests.  The “Remarks”
section of each Form 144 will state that the sale is being made

 

2

--------------------------------------------------------------------------------


 

pursuant to a previously adopted plan intended to comply with Rule 10b5-1(c) and
will indicate the date the Sellers Plan was adopted and that the representation
is made as of such date.

 

8.                                      Seller agrees to make all filings, if
any, required under Sections 13(d), 13(g) and 16 of the Exchange Act in a timely
manner, to the extent any such filings are applicable to Seller.

 

9.                                      Seller agrees that Seller will at all
times during the Sales Period, in connection with the performance of the Sellers
Plan, comply with all applicable laws, including, without limitation, Section 16
of the Exchange Act and the rules and regulations promulgated thereunder.

 

10.                               Seller will notify Broker and Isis of any
other purchase or sale transactions involving securities of Isis that are not
contemplated by the Trading Plan.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[name]

 

[address]

 

[telephone]

 

[fax]

 

 

 

 

Agreed:

Acknowledged:

 

 

Horwitz & Associates, Inc

Isis Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

B. Lynne Parshall

By: 

 

 

Executive Vice President

 

 

Its: 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------